Exhibit 10.7

$30,000,000; provided, however,
that the sum of the Commitments
of the Investors and the Lender shall not
exceed the Facility Amount.

March 31, 1999

FUNB STRUCTURED NOTE

THIS FUNI3 STRUCTURED NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”) OR UNDER ANY STATE SECURITIES LAWS AND
THE BORROWER (AS DEFINED BELOW) HAS NOT BEEN REGISTERED UNDER THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”).  THIS FUNB
STRUCTURED NOTE MAY NOT BE SOLD, OFFERED FOR SALE OR OTHERWISE TRANSFERRED
WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS EXCEPT IN A TRANSACTION THAT IS EXEMPTED UNDER THE SECURITIES
ACT AND APPLICABLE STATE SECURITIES LAWS.

THIS FUNB STRUCTURED NOTE IS NOT PERMITTED TO BE TRANSFERRED, ASSIGNED,
EXCHANGED OR OTHERWISE PLEDGED OR CONVEYED EXCEPT IN COMPLIANCE WITH THE TERMS
OF THE LOAN FUNDING AND SERVICING AGREEMENT REFERRED TO HEREIN.

IN NO EVENT SHALL THE BORROWER (DEFINED BELOW) BE ENTITLED TO HAVE ADVANCES MADE
TO IT UNDER THIS FUNB STRUCTURED NOTE AND THE VFCC STRUCTURED NOTE IN AN
AGGREGATE AMOUNT IN EXCESS OF THE FACILITY AMOUNT (AS DEFINED IN THE LOAN
FUNDING AND SERVICING AGREEMENT (AS DEFINED BELOW)).

FOR VALUE RECEIVED, ACS FUNDING TRUST I, a Delaware business trust (the
“Borrower”), promises to pay to WACHOVIA BANK, NATIONAL ASSOCIATION (f/k/a First
Union National Bank) (the “Lender”), or its assigns, the principal sum of THIRTY
MILLION DOLLARS ($30,000,000) or, if less, the unpaid principal amount of the
aggregate advances (“Advances”) made by the Lender (as defined below) to the
Borrower pursuant to the Loan Funding and Servicing Agreement (as defined
below), as set forth on the attached Schedule, on the dates specified in Section
2.6 of the Loan Funding and Servicing Agreement, and to pay interest on the
unpaid principal amount of each Advance on each day that such unpaid principal
amount is outstanding at the Interest Rate related to such Advance as provided
in the Loan Funding and Servicing Agreement on each Payment Date and each other
dates specified in the Loan Funding and Servicing Agreement.

This FUNB Structured Note is issued pursuant to the Loan Funding and Servicing
Agreement, dated as of March 31, 1999, as amended by Amendment No. 1, dated as
of June 30, 1999, Amendment No. 2, dated as of September 24, 1999, Amendment No.
3, dated as of December 14, 1999, Amendment No. 4, dated as of June 16, 2000,
Amendment No. 5, dated as

 

--------------------------------------------------------------------------------


 

of December 20, 2000, Amendment No. 6, dated as of March 29, 2001, Amendment No.
7, dated as of April 19, 2001, Amendment No. 8, dated as of January 15, 2002,
and Amendment No. 9, dated as of March 29, 2002 (as amended, modified, waived,
supplemented, or restated from time to time, the “Loan Funding and Servicing
Agreement”), by and among the Borrower, American Capital Strategies, Ltd., as
servicer, Variable Funding Capital Corporation, as a lender, the Investors named
therein, Wells Fargo Bank Minnesota, National Association (f/k/a Norwest Bank
Minnesota, National Association), as backup servicer and as collateral
custodian, First Union Securities, Inc. (successor-in-interest to First Union
Capital Markets Corp.), as deal agent, and Wachovia Bank, National Association
(f/k/a First Union National Bank), as a lender and as liquidity agent. 
Capitalized terms used but not defined in this Note are used with the meanings
ascribed to them in the Loan Funding and Servicing Agreement.

Notwithstanding any other provisions contained in this FUNB Structured Note, if
at any time the Interest Rate payable by the Paying Agent on behalf of the
Borrower under this Structured Note, when combined with any and all other
charges provided for in this FUNB Structured Note, in the Loan Funding and
Servicing Agreement or in any other document (to the extent such other charges
would constitute interest for the purpose of any applicable law limiting
interest that may be charged on this FUNB Structured Note), exceeds the highest
rate of interest permissible under applicable law (the “Maximum Lawful Rate”),
then so long as the Maximum Lawful Rate would be exceeded the Interest Rate
under this FUNB Structured Note shall be equal to the Maximum Lawful Rate.  If
at any time thereafter the Interest Rate payable under this FUNB Structured Note
is less than the Maximum Lawful Rate, the Paying Agent on behalf of the Borrower
shall continue to pay Interest under this FUNB Structured Note at the Maximum
Lawful Rate until such time as the total Interest paid by the Paying Agent on
behalf of the Borrower is equal to the total Interest that would have been paid
had applicable law not limited the Interest Rate payable under this FUNB
Structured Note.  In no event shall the total Interest received by the Lenders
under this FUNB Structured Note exceed the amount which such Lenders could
lawfully have received had the Interest due under this FUNB Structured Note been
calculated since the date of this FUNB Structured Note at the Maximum Lawful
Rate.

Payments of the principal of, and Interest on, the Advances by the Lenders and
represented by this FUNB Structured Note shall be made by the Paying Agent on
behalf of the Borrower to the holder or holders hereof by wire transfer of
immediately available funds in the manner and at the address specified for such
purpose as provided in the Loan Funding and Servicing Agreement, or in such
manner or at such other address as the holder or holders of this FUNB Structured
Note shall have specified in writing to the Borrower for such purpose, without
the presentation or surrender of this FUNB Structured Note or the making of any
notation on this FUNB Structured Note.

If any payment under this FUNB Structured Note falls due on a day that is not a
Business Day, then such due date shall be extended to the next succeeding
Business Day and Interest shall be payable on any principal so extended at the
applicable Interest Rate.

If all or a portion of (i) the principal amount hereof or (ii) any Interest
payable thereon or (iii) any other amounts payable hereunder shall not be paid
when due (whether at maturity, by acceleration or otherwise), such overdue
amount shall bear Interest at a rate per annum that is

 

2

--------------------------------------------------------------------------------


 

equal to the Base Rate plus 1.0%, in each case from the date of such non–payment
to (but excluding) the date such amount is paid in full.

Portions or all of the principal amount of the FUNB Structured Note shall become
due and payable at the time or times set forth in the Loan Funding and Servicing
Agreement.  Any portion or all of the principal amount of this FUNB Structured
Note may be prepaid, together with Interest thereon (and, as set forth in the
Loan Funding and Servicing Agreement, certain costs and expenses of the Lenders)
at the time and in the manner set forth in, but subject to the provisions of,
the Loan Funding and Servicing Agreement.

The Borrower expressly waives presentment, demand, diligence, protest and all
notices of any kind whatsoever with respect to this FUNB Structured Note.

All amounts evidenced by this FUNB Structured Note, the Advances, Advances
Outstanding and all payments and prepayments of the principal hereof and the
respective dates and maturity dates thereof shall be endorsed by the Deal Agent,
as agent for the Lenders, on the Schedule attached hereto and made a part hereof
or on a continuation thereof, which shall be attached hereto and made a part
hereof or otherwise recorded in its internal books or records or computer
system; provided, however, that the failure of the Deal Agent to make such a
notation or recordation shall not in any way limit or otherwise affect the
obligations of the Borrower under this FUNB Structured Note as provided in the
Loan Funding and Servicing Agreement.

The holder or holders hereof may sell, assign, transfer, negotiate, grant
participations in or otherwise dispose of all or any portion of any Advances,
Advances Outstanding or the Commitment represented by this FUNB Structured
Note.  All transfers and pledges of this FUNB Structured Note must be done in
compliance with the Securities Act, applicable state securities laws and Article
8 of the UCC.

This FUNB Structured Note is secured by the security interests granted pursuant
to Section 2.9 of the Loan Funding and Servicing Agreement.  The holder or
holders of this FUNB Structured Note are entitled to the benefits of the Loan
Funding and Servicing Agreement and may enforce the agreements of the Borrower
contained in the Loan Funding and Servicing Agreement and exercise the remedies
provided for by, or otherwise available in respect of, the Loan Funding and
Servicing Agreement, all in accordance with, and subject to the restrictions
contained in, the terms of the Loan Funding and Servicing Agreement.  If a
Termination Event shall occur and the Termination Date has been declared or has
otherwise occurred, the unpaid balance of the principal of all Advances,
together with accrued Interest thereon, shall be declared, and become, due and
payable in the manner and with the effect provided in the Loan Funding and
Servicing Agreement.

This FUNB Structured Note is one of the “Structured Notes” referred to in
Section 2.5 of the Loan Funding and Servicing Agreement.  THIS STRUCTURED NOTE
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

This FUNB Structured Note is intended to be and is an amendment to, and
replacement of, the FUNB Note, dated March 31, 1999, in the maximum principal
amount of $30,000,000

 

3

--------------------------------------------------------------------------------


 

(the “Replaced Note”).  This FUNB Structured Note evidences the same
indebtedness and is secured by the same Collateral securing the Replaced Notes
and is not intended to constitute a novation in any manner.

 

4

--------------------------------------------------------------------------------


 

 IN WITNESS WHEREOF, the undersigned has executed this FUNB Structured Note as
on the date first written above.

 

ACS FUNDING TRUST I

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

5

--------------------------------------------------------------------------------


 

Schedule attached to FUNB Structured Note dated March 31, 1999 of ACS Funding
Trust I payable to the order of Wachovia Bank, National Association, as the
Lender



Advances Outstanding as of March 29, 2002
(Date of Amendment No. 9)



$

 

 

 

 

Date of Advance or Repayment

 

Principal Amount of Advance

 

Principal Amount of Repayment

 

Advances Outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------